DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant has provided an amendment to claim 97, and as such, the objection to claim 97 has been withdrawn.
Based upon the amendments, and the Applicant’s Arguments, it would the rejection of claims 103-105 has been withdrawn. However, based upon the wording of claims 103-105, it would appear that the claim is drawn to detecting the CD34+ cell, and not the differentiated erythroid lineage cells. Since the intent of the claim limitation is clear, these claims will be objected to.
Claim 90 has been canceled, and as such, the 35 USC 112(b) rejection on the claim is moot. Similarly, claims 64 and 89 have been canceled, and as such, the 35 USC 112(d) rejection is moot.
On page 13 of the Applicant’s Arguments, the Applicant states that Ingber only discloses the device for studying the differentiation of bone marrow cells, but does not specify differentiation into erythroid lineage cells. Although Ingber does not explicitly teach the claimed limitation, Ingber provides ample explicit and implicit motivation to suggest that marrow-derived stem cells, including CD34+ hematopoietic stem cells, can be used (and co-cultured with other cells), wherein their respective differentiation can be induced and observed. See column 6, lines 63-67, bridging to column 7, lines 1-4; and Mohle.
On page 13 of the Applicant’s Arguments, the Applicant states that Mohle is silent with respect to differentiation. As discussed in the prior paragraph, Ingber provides motivation to observe the differentiation of stem cells in the claimed microfluidic device; additionally, Ingber indicates that co-cultures of cells would be expected to be compatible with the claimed microfluidic device. Although Mohle does not show differentiation, Mohle provides evidence that, not only are CD34+ bone marrow-derived stem cells are compatible with endothelial cells, their co-culture mimics the physiological and anatomical niche in which these cells are found. Also, even though Mohle provides a model for CD34+ mobilization and migration, there is nothing in this reference that would discourage the artisan from observing, and/or inducing, differentiation of the CD34+ cell into a cell of erythroid lineage; furthermore, it is clear from the instant specification that cells are permitted to migrate, like those of Mohle, and there is nothing to suggest that this migration would affect a step of differentiation. See paragraphs [0053] [0056] [0076] of the instant specification. The application of Mohle to Ingber would fulfil Ingber’s suggestion to provide an “interface with hematopoietic stem cell niche.” See column 23, line 10. This assessment is further confirmed by Mahadik, et al (Advanced Healthcare Materials, 3, 449-458, 2014), wherein it is stated that erythroid cells (blood and immune cells) are generated by hematopoietic (CD34+) stem cells, when providing these cells with the appropriate chemical and environmental cues, including those of maintaining a microenvironment that mimics the natural environment. See page 449, left column. It must further be underscored that Mahadik indicates that 
On page 13 of the Applicant’s Arguments, the Applicant states that Li teaches repopulation, and not differentiation, which are different biological activities. While this is not disputed, Li was used to provide explicit motivation to co-culture the CD34+ cells with endothelial cells, because they effectively improve upon the CD34+ cells, and provide for a microenvironment that mimics the natural environment. Furthermore, as discussed above, Ingber motivates the ordinary artisan to observe, and/or induce, differentiation of the cells in the microfluidic device; these cells can include hematopoietic CD34+ stem cells into a cell of erythroid lineage. See column 23, lines 9 and 10; column 27, lines 17-29. There is nothing in the disclosure of Li that would discourage the ordinary artisan from inducing and/or observing the differentiation of CD34+ hematopoietic stem cells.
On page 14 of the Applicant’s Arguments, the Applicant states that there is no reasonable expectation of success. The Applicant has provided no evidence to support this lack of expectation. Comparatively, the prior art provides a reasonable expectation of success. For example, Ingber explicitly describes using the claimed microfluidic device to explore stem cell growth and differentiation. See column 24, lines 48 and 49. Additionally, the prior art notes that CD34+ hematopoietic stem cells are expected to differentiate into erythroid cells (blood and immune cells) when providing these stem cells with the appropriate chemical and environmental cues, including those of 
The Applicant has amended the independent claim to include previously unexamined limitations; as such, Mahadik, et al (Advanced Healthcare Materials, 3, 449-458, 2014) will be used to reject the new limitations. No claim is allowed.

Claim Objections
Claims 103-105 objected to because of the following informalities:  based upon the wording of claims 103-105, it would appear that the claim is drawn to detecting the CD34+ cell, and not the differentiated erythroid lineage cells. Since the intent of the claim limitation is clear, these claims will be objected to.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54, 59, 77 and 92-105 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber, et al (US Pat. 8,647,861) Mohle, et al (Stem Cells, 16, 159-165, 1998) and Mahadik, et al (Advanced Healthcare Materials, 3, 449-458, 2014). It must be noted that the instant specification explicitly states that the structure of the claimed microfluidic device is consistent with the structure presented in the Ingber upper and lower, it is clear from the figures that these can be interpreted as upper and lower. See Figure 2A and 2B. Ingber notes that the method can be optimized by applying a matrix coating to the surfaces. See column 20, lines 38-40. Ingber further notes that fibrin can effectively be used as this matrix material. See column 30, line 36. Although Ingber does not teach CD34 positive marrow progenitor cells, it is explicitly stated in the reference that hematopoietic stem cells can be used in the device. See column 23, line 10.
Mohle provides for a study used to determine the role of endothelium in the regulation of CD34+ hematopoietic stem cell migration. Specifically, Mohle places CD34+ hematopoietic stem cells, which are recovered from bone marrow (and fulfill the limitation “CD34+ bone marrow progenitor cells”) in a transwell, wherein the cells are in the upper chamber. See page 161, Figure 2. In this study, Mohle shows CD34+ cells migrating from the upper chamber, through a porous membrane, and into the lower chamber. See page 159, “Abstract” section; page 161, Figure 2. Mohle uses this to model in vivo hematopoietic stem cell mobilization and migration. See page 164, “Conclusions” section. Although Mohle does not teach the application of microfluidic devices, like that of Ingber, it would be obvious to apply these types of devices to the methods of Mohle. This would be obvious because Mohle is concerned with modeling lifelike model. See Ingber, column 12, lines 1-11; column 33, lines 9-22.
Mahadik states that erythroid cells (blood and immune cells) are generated by hematopoietic (CD34+) stem cells, when providing these cells with the appropriate chemical and environmental cues, including those of maintaining a microenvironment that mimics the natural environment. See page 449, left column. It must further be underscored that Mahadik indicates that CD34+ stem cells will naturally and inherently mobilize, as described by Mohle, further confirming that Mohle provides for a system that mimics the CD34+ stem cell microenvironment. See page 451, right column, last [incomplete] paragraph. Since Ingber explicitly describes using the claimed microfluidic device to explore stem cell growth and differentiation, there would be a reasonable motivation to observe/detect all the cells that are produced by the stem cells, which would necessarily include erythroid lineage cells. See column 24, lines 48 and 49.
With respect to claim 54, Ingber teaches the claimed device and suggests hematopoietic/marrow progenitor cells. Mohle explicitly teaches CD34+ bone marrow progenitor cells, indicating that they should be provided in the upper chamber.
With respect to claim 59, Ingber suggests coating the membrane with fibrin. See column 30, line 36.
With respect to claim 77, Ingber notes that the system recirculates, suggesting that it was envisioned to provide a closed channel. See column 12, lines 1-11.
With respect to claim 92, 93, 95 and 96, Ingber suggests that the system can be used to treat cells with the stressors claimed in a manner consistent with that claimed. See column 24, lines 63-67; column 25, 1-3.
consistently detect the cellular proliferation.
With respect to claims 97 and 98, the cited prior art references hematopoietic stem cells, which are the cells that produce blood cells, including those of a neutrophil lineage.
With respect to claims 99 and 100, Ingber describes using extracellular matrix, which can include compounds that form gels. See column 37, lines 63-65.
With respect to claim 101, Mohle teaches bone marrow endothelial cells. See page 159, “Abstract” section.
With respect to claim 102, Ingber and Mohle both teach membranes.
With respect to claims 103-105, since Ingber provides for an in vitro model of organ behavior, it would be obvious to constantly detect the cellular physiology, since this is the purpose of in vitro models.

Claims 67 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber, et al (US Pat. 8,647,861) Mohle, et al (Stem Cells, 16, 159-165, 1998) Mahadik, et al (Advanced Healthcare Materials, 3, 449-458, 2014) and Li, et al (Experimental Hematology, 32, 1226-1237, 2004. See the discussion of Ingber, Mohle and Mahadik above. Although Ingber does indicate that endothelial cells should be grown on the lower side of the membrane, there is no clear motivation to apply the progenitor cells on one side and the endothelial cells on the other. See Ingber, column 22, lines 44-46. It should also be noted that Ingber states the endothelial cells line the entirety of the circulator system, providing clear motivation to the ordinary artisan that if circulating cells are being .
With respect to claim 67, Ingber suggests the inclusion of endothelial cells that are opposite the target cells, and Li motivates the combination of CD34+ marrow progenitor cells with endothelial cells.
With respect to claim 86, Ingber describes the claimed device, with endothelial cells in the lower channel, and suggests that hematopoietic stem cells can be used as the target cells. Mohle provides motivation to supply the CD34+ cells to the upper channel, and Li motivates the artisan to provide cocultures of CD34+ cells and endothelial cells.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651